

	

		II 

		109th CONGRESS

		1st Session

		S. 507

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. DeWine (for himself,

			 Mr. Levin, Ms.

			 Stabenow, Mr. Reed, and

			 Mr. Voinovich) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To establish the National Invasive Species

		  Council, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 National Invasive Species Council

			 Act.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Council

				The term Council

			 means the National Invasive Species Council established by section 4(a).

			

				(2)

				Invasive species

				The term invasive

			 species means a species—

				

					(A)

					that is nonnative to an

			 ecosystem; and

				

					(B)

					the introduction of which to

			 that ecosystem causes or may cause harm to the environment, the economy, or

			 human health.

				

				(3)

				National Management Plan

				The term National

			 Management Plan means the National Invasive Species Management Plan

			 developed by the Council under section 6(a).

			

				(4)

				Species

				The term species

			 means a category of taxonomic classification that—

				

					(A)

					ranks below a genus or

			 subgenus; and

				

					(B)

					consists of related organisms

			 capable of interbreeding.

				

			3.

			Limitation on Federal actions

			

				(a)

				In general

				No Federal agency may

			 authorize, fund, or carry out any action that would likely cause or promote the

			 introduction or spread of an invasive species in the United States or any other

			 location, unless the head of the Federal agency, at the sole discretion of the

			 head of the agency and in accordance with guidelines developed under subsection

			 (b), determines that—

				

					(1)

					the benefits of the action

			 under consideration clearly outweigh the potential harm to the environment, the

			 economy, and human health caused by the introduction or spread of the invasive

			 species; and

				

					(2)

					all feasible and practical

			 measures to minimize risk of harm to the environment, the economy, and human

			 health will be taken in carrying out the action.

				

				(b)

				Guidelines

				The Council on Environmental

			 Quality, in conjunction with the Council, shall develop guidelines for Federal

			 agencies to use in analyzing actions under subsection (a).

			

			4.

			National Invasive Species Council

			

				(a)

				Establishment

				

					(1)

					In general

					There is established, as an

			 independent entity in the executive branch, the National Invasive Species

			 Council.

				

					(2)

					Duties

					The Council shall provide

			 leadership and coordination among Federal agencies and between the Federal

			 Government and State and local governments, with respect to efforts—

					

						(A)

						to minimize the

			 environmental, economic, and human health effects caused by invasive species;

			 and

					

						(B)

						to reduce the threat of

			 further invasions of invasive species.

					

				(b)

				Membership

				

					(1)

					In general

					The Council shall consist

			 of—

					

						(A)

						the Secretary of the

			 Interior;

					

						(B)

						the Secretary of

			 Agriculture;

					

						(C)

						the Secretary of

			 Commerce;

					

						(D)

						the Secretary of

			 State;

					

						(E)

						the Secretary of the

			 Treasury;

					

						(F)

						the Secretary of

			 Defense;

					

						(G)

						the Secretary of

			 Transportation;

					

						(H)

						the Secretary of Health and

			 Human Services;

					

						(I)

						the Administrator of the

			 Environmental Protection Agency;

					

						(J)

						the Administrator of the

			 United States Agency for International Development; and

					

						(K)

						such additional members as

			 are appointed under paragraph (2).

					

					(2)

					Additional members

					With the concurrence of a

			 majority of the members of the Council, the chairperson of the Council may

			 appoint additional members to the Council from among individuals who are

			 officers or employees of the Federal Government with significant

			 responsibilities concerning invasive species.

				

				(c)

				Chairperson

				

					(1)

					Initial chairperson

					The Secretary of the Interior

			 shall serve as chairperson of the Council for the 3-year period beginning on

			 the date of enactment of this Act.

				

					(2)

					Subsequent chairpersons

					After the initial 3-year

			 period described in paragraph (1), the chairperson shall rotate every 3 years

			 among the following members, in the following order:

					

						(A)

						The Secretary of

			 Agriculture.

					

						(B)

						The Secretary of

			 Commerce.

					

						(C)

						The Secretary of the

			 Interior.

					

				(d)

				Meetings

				The Council shall meet at the

			 call of the chairperson, but not less often than semiannually.

			

				(e)

				Executive Director

				

					(1)

					Appointment

					The President shall appoint

			 the Executive Director of the Council, by and with the advice and consent of

			 the Senate.

				

					(2)

					Consultation

					Before appointing an

			 individual under paragraph (1), the President shall consult with—

					

						(A)

						the Secretary of the

			 Interior;

					

						(B)

						the Secretary of Agriculture;

			 and

					

						(C)

						the Secretary of

			 Commerce.

					

					(3)

					Qualifications

					An individual appointed as

			 Executive Director of the Council shall have—

					

						(A)

						legal or scientific

			 experience and training in the area of natural resources, ecology, or

			 agriculture; and

					

						(B)

						experience in dealing with

			 public policy matters concerning aquatic and terrestrial invasive

			 species.

					

					(4)

					Term

					The Executive Director of the

			 Council shall serve for a term of 6 years.

				

					(5)

					Compensation

					The Executive Director shall

			 be paid at the maximum rate of basic pay prescribed for level GS–15 of the

			 General Schedule.

				

			5.

			Duties

			

				(a)

				In general

				The Council shall ensure that

			 the efforts of Federal agencies concerning invasive species are coordinated,

			 effective, complementary, and cost-efficient.

			

				(b)

				Duties

				To carry out subsection (a),

			 the Council shall—

				

					(1)

					coordinate with other

			 organizations addressing invasive species (such as the Federal Interagency

			 Committee for the Management of Noxious and Exotic Weeds, the Aquatic Nuisance

			 Species Task Force established under section 1201 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721), regional panels

			 established under that Act, and the White House Office of Science and

			 Technology Policy) to implement the National Management Plan;

				

					(2)

					develop recommendations for

			 international cooperation between the Federal Government, State governments,

			 and foreign countries on tools, policies, and methods to prevent the

			 introduction and export of invasive species into and from, respectively, the

			 United States;

				

					(3)

					develop guidelines for

			 Federal agency efforts to ensure that Federal programs concerning invasive

			 species, including outreach programs, are coordinated with State, local, and

			 tribal governments;

				

					(4)

					develop, in consultation with

			 the Council on Environmental Quality and in accordance with the

			 National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.), guidance for Federal agencies on

			 prevention, control, and eradication of invasive species;

				

					(5)

					establish and maintain a

			 publicly accessible, coordinated, up-to-date information sharing system on

			 invasive species that—

					

						(A)

						allows the access to and

			 exchange of information among Federal agencies and the public; and

					

						(B)

						uses the Internet to the

			 maximum extent practicable;

					

					(6)

					ensure that Federal agencies

			 implement the plans, programs, and policies adopted by the Council in the

			 National Management Plan through appropriate actions, including working in

			 cooperation with Federal agencies on development of budgets for the annual

			 submission by the President to Congress of the budget of the Federal Government

			 under section 1105 of title 31, United States Code;

				

					(7)

					(A)

						evaluate Federal programs

			 that are likely to cause or promote the introduction or spread of invasive

			 species in the United States; and

					

						(B)

						recommend actions Federal

			 agencies can take to minimize the risk of introductions or further spread of

			 invasive species; and

					

					(8)

					develop and submit to the

			 appropriate committees of Congress and the Director of the Office of Management

			 and Budget an annual list of priorities, ranked in high, medium, and low

			 categories, of Federal efforts and programs in prevention, eradication,

			 control, and monitoring of, and research and outreach concerning, invasive

			 species.

				

			6.

			National Invasive Species Management Plan

			

				(a)

				Development

				

					(1)

					In general

					The Council shall develop a

			 National Invasive Species Management Plan that details and recommends

			 performance-oriented goals and specific measures of success for carrying out

			 activities by Federal agencies relating to invasive species.

				

					(2)

					Development process

					The National Management Plan

			 shall be developed through a public process and in consultation with Federal

			 agencies, appropriate State and local entities, and other appropriate

			 stakeholders.

				

					(3)

					Contents

					The National Management Plan

			 shall include recommendations of effective, cost-efficient, environmentally

			 sound, and science-based approaches for—

					

						(A)

						preventing the introduction

			 of invasive species, including approaches for identifying pathways by which

			 invasive species are introduced and for minimizing the risk of introductions

			 via those pathways, which recommended approaches shall provide for—

						

							(i)

							a process to evaluate risks

			 associated with the introduction and spread of invasive species; and

						

							(ii)

							a coordinated and systematic

			 risk-based process to identify, monitor, and interdict pathways that may be

			 involved in the introduction of invasive species;

						

						(B)

						cooperating with other

			 countries to increase their capacity—

						

							(i)

							to control invasive species;

			 and

						

							(ii)

							to prevent the spread of

			 invasive species across international borders;

						

						(C)

						rapidly detecting and

			 responding to incipient invasions of invasive species;

					

						(D)

						managing new and established

			 populations of invasive species by—

						

							(i)

							eradicating the invasive

			 species; or

						

							(ii)

							controlling the spread of the

			 invasive species;

						

						(E)

						accurately and reliably

			 monitoring new and established populations of invasive species;

					

						(F)

						restoring native species and

			 habitat conditions in ecosystems that have been invaded by invasive

			 species;

					

						(G)

						conducting research on the

			 matters referred to in subparagraphs (A) through (F);

					

						(H)

						evaluating and documenting

			 the effects of invasive species on the environment, the economy, and human

			 health;

					

						(I)

						developing technologies to

			 prevent the introduction and provide for the management of invasive species;

			 and

					

						(J)

						promoting public education on

			 invasive species and the means to address invasive species.

					

					(4)

					Identification of needed resources

					The National Management Plan

			 shall identify the personnel, other resources, and additional levels of

			 coordination needed to achieve the goals included in the National Management

			 Plan.

				

				(b)

				Existing plan

				The National Invasive Species

			 Management Plan of the Invasive Species Council adopted in 2001 shall be

			 treated as the National Management Plan required under subsection (a) until the

			 date of issuance of the National Management Plan under subsection

			 (c)(1).

			

				(c)

				Issuance and updating of National Management Plan

				The Council shall—

				

					(1)

					not later than December 31,

			 2005, issue the National Management Plan;

				

					(2)

					not later than December 31,

			 2007, and biennially thereafter, update the National Management Plan;

			 and

				

					(3)

					concurrently with the process

			 of updating the National Management Plan, evaluate and report to Congress on

			 success in achieving the goals included in the National Management Plan.

				

				(d)

				Agency reports

				Not later than 18 months

			 after the date of issuance of any update of the National Management Plan that

			 recommends action by a Federal agency, the head of the Federal agency shall

			 submit to Congress a report that—

				

					(1)

					describes each of the

			 recommended actions that the agency has not taken; and

				

					(2)

					provides an explanation of

			 why the action is not feasible.

				

			7.

			Invasive Species Advisory Committee

			

				(a)

				Establishment

				

					(1)

					In general

					The Council shall maintain an

			 advisory committee, to be known as the Invasive Species Advisory

			 Committee, to provide information and advice for consideration by the

			 Council.

				

					(2)

					Organization, functions, and authorities

					Except as otherwise provided

			 in this section, the advisory committee shall be organized, perform the

			 functions, and have the authorities specified in the charter for the advisory

			 committee signed by the Secretary of the Interior on October 30, 2001.

				

				(b)

				Appointment

				Members of the advisory

			 committee shall be appointed by the chairperson of the Council, after

			 consultation with the other members of the Council, from among individuals

			 representing stakeholders with respect to Federal programs for minimizing the

			 environmental, economic, and human health impacts caused by invasive

			 species.

			

				(c)

				Functions

				In addition to the functions

			 specified in the charter referred to in subsection (a), the advisory committee

			 shall recommend to the Council plans and actions at the regional, State, local,

			 tribal, and ecosystem-based levels to achieve the goals of the National

			 Management Plan.

			

				(d)

				Continuing operation of existing committee

				Any advisory committee

			 appointed before the date of enactment of this Act in accordance with the

			 charter referred to in subsection (a)(2) may continue in effect under this

			 section.

			

			8.

			Budget analysis and summary

			Not later than March 31, 2005,

			 and March 31 of each year thereafter, the Director of the Office of Management

			 and Budget shall prepare, and submit to Congress and the Council, a budget

			 analysis and summary of all Federal programs relating to invasive

			 species.

		

			9.

			Existing executive order

			Executive Order No. 13112,

			 dated February 3, 1999 (42 U.S.C. 4321 note; relating

			 to invasive species), shall be of no effect.

		

			10.

			Authorization of appropriations

			There is authorized to be

			 appropriated to carry out this Act $2,000,000 for each of fiscal years 2006

			 through 2008.

		

